Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claims have been considered but are moot because of the new ground of rejection.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1, 3,  6, 8, 10-11, 13-14, 16, 18, 20, 23, 25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 Meeting #101bis; Sanya, China; Source: ZTE, Sanechips; Title: Consideration on extending the code space for 5G-S-TMSI (R2-1804461) hereinafter Sanya in view of SHARMA (US 2021/0160726 A1).  
As per claim 1, Sanya teaches a method of operation of a wireless device (Sanya, section 2.2, page 2, UE) in a wireless network for transmitting a fifth generation system temporary mobile subscriber identity (5G-S-TMSI) to a network node (Sanya, section 1, page 1 and section 2.2,  transmitting 5G-S-TMSI network to ng-eNB (i.e. network node)), the 5G-S-TMSI comprising a fifth generation temporary mobile subscriber identity (5G-TMSI) (Sanya, section 2.2, 5G-TMSI) and an access and mobility management function (AMF) identifier (ID) (Sanya, section 2.2, AMF set ID) the method comprising: transmitting a first message to a network node (Sanya, section 2.2, page 2, and Alternative 1, UE transmit MSG3 (i.e. first message) to ng-eNB (i.e. network node)), the first message comprising the 5G-TMSI portion of a 5G-S-TMSI associated with the wireless device (Sanya, section 2.2, page 2 and Alternative 1, “40 LSB of 5G-S-TMSI” and “first portion” on figure 3 associated with the UE); and transmitting a second message to the network node (Sanya, section 2.2, page 2, and Alternative 1, UE transmit MSG5 (i.e. second message) to ng-eNB). 
 	However, Sanya does not explicitly teach the second message comprising the AMF ID portion of the 5G-S-TMSI.
	In the same field of endeavor, SHARMA teaches the second message comprising the AMF ID portion of the 5G-S-TMSI associated with the wireless device (Fig.6 and ¶0077, 5G-S-TMSI associated with wireless device include AMF ID portion 604 which is received through message 5 (i.e. second message)). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sanya in order to establish a radio resource control connection with network infrastructure equipment in a wireless telecommunications network, wherein the terminal device is associated with a previously allocated temporary identifier that identifies the terminal device within the wireless telecommunications network for improving radio interface and enhanced data rates.
 	As per claim 3 as applied to claim 1 above, Sanya further teaches wherein the first message comprises the 5G-TMSI and a number of random bits (Sanya, page 3, Alternative 2, MSG3 comprises 5G-S-TMSI associated with UE and random value/number such as 40-bits).
As per claim 6 as applied to claim 1 above, Sanya further teaches wherein the AMF ID comprises an AMF set identification and an AMF pointer (Sanya, section 2.2, page 2 and 5G-TMSI, specific AMF is identified by AMF set ID and AMF pointer). 
As per claim 8 as applied to claim 3 above, Sanya further teaches, wherein the number of random bits comprises at least 8 bits (Sanya, Fig.3 on page 3, MSB 8 bits).  
As per claim 10 as applied to claim 1 above, Sanya further teaches determining to transmit the 5G-S-TMSI in the first message and the second message (Sanya, section 2.2 on page 2 and fig.3 on page 3, the 5G-S-TMSI associated with UE between MSG3 and MSG5) in response to a length of the identifier associated with the wireless device exceeding a limit determined by received grants for transmission of the first message (Sanya, section 2.2 on page 2 and fig.3 on page 3, partitioning or splitting the 5G-S-TMSI associated with UE between MSG3 and MSG5 in response to the size/length of 5G-S-TMSI exceeding limitation (i.e. only 40 bits are available) for transmission of MSG3, therefore splitting 48 bits into 40 LSB bits in MSG3 and 8 MSB bits in MSG5). 
As per claim 11 as applied to claim 1 above, Sanya further teaches wherein the first message and the second message are Radio Resource Control (RRC) messages (Sanya, section 2.2 on page 2, MSG3 and MSG5 are RRC connection messages).
As per claim 13 as applied to claim 1 above, Sanya further teaches wherein the first message is a message 3 and the second message is a message 5 (Sanya, section 2.2 on page 2 and Alternative 1, MSG3 and MSG5).  
As per claim 14 as applied to claim 13 above, Sanya further teaches wherein the message 3 corresponds to an RRC Request message and the message 5 corresponds to an RRC SetupComplete message (Sanya, Alternative 1 and page 3, UE transmitting 40 LSB in MSG3 via RRC Connection Request message and MSB 8 bits in MSG5 via RRC Connection Setup Complete message). 
 	As per claim 16, Sanya teaches a wireless device (Sanya, section 2.2, page 2, UE) configured to operate in a wireless network (Sanya, section 1, page 1, EUTRA, also see section 2.2, 5G network to transmit a fifth generation system temporary mobile subscriber identity (5G-S-TMSI) to a network node (Sanya, section 1, page 1 and section 2.2,  transmitting 5G-S-TMSI network to ng-eNB (i.e. network node)), the 5G-S-TMSI comprising a fifth generation temporary mobile subscriber identity (5G-TMSI) (Sanya, section 2.2, 5G-TMSI) and an access and mobility management function (AMF) identifier (ID) (Sanya, section 2.2, AMF set ID) the wireless device comprising:
processing circuitry (Sanya, section 2.2, page 2, UE with processor, please note that it is well known in the art that every electronic device has a processor); and device readable medium (Sanya, section 2.2, page 2, UE with memory, please note that it is well known in the art that every electronic device has a memory) coupled to the processing circuitry, wherein the device readable medium comprises instructions stored therein (Sanya, section 2.2, page 2, memory storing instruction), where the instructions are executable by the processing circuitry to cause the processing circuitry to: transmit a first message to a network node (Sanya, section 2.2, page 2, and Alternative 1, UE transmit MSG3 (i.e. first message) to ng-eNB (i.e. network node)), the first message comprising the 5G-TMSI portion of a 5G-S-TMSI associated with the wireless device (Sanya, section 2.2, page 2 and Alternative 1, “40 LSB of 5G-S-TMSI” and “first portion” on figure 3 associated with the UE); and transmit a second message to the network node (Sanya, section 2.2, page 2, and Alternative 1, UE transmit MSG5 (i.e. second message) to ng-eNB).
 	However, Sanya does not explicitly teach the second message comprising the AMF ID portion of the 5G-S-TMSI associated with the wireless device.
	In the same field of endeavor, SHARMA teaches the second message comprising the AMF ID portion of the 5G-S-TMSI associated with the wireless device (Fig.6 and ¶0077, 5G-S-TMSI associated with wireless device include AMF ID portion 604 which is received through message 5 (i.e. second message)). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sanya in order to establish a radio resource control connection with network infrastructure equipment in a wireless telecommunications network, wherein the terminal device is associated with a previously allocated temporary identifier that identifies the terminal device within the wireless telecommunications network for improving radio interface and enhanced data rates.
As per claim 18, Sanya teaches a method of operating a network node (Sanya, section 2.2, page 2, a method in ng-eNB (i.e. network node)) in a wireless network (Sanya, section 1, page 1, EUTRA, also see section 2.2, 5G network) for receiving a fifth generation system temporary mobile subscriber identity (5G-S-TMSI) to a network node (Sanya, section 1, page 1 and section 2.2,  transmitting 5G-S-TMSI network to ng-eNB (i.e. network node)), the 5G-S-TMSI comprising a fifth generation temporary mobile subscriber identity (5G-TMSI) (Sanya, section 2.2, 5G-TMSI) and an access and mobility management function (AMF) identifier (ID) (Sanya, section 2.2, AMF set ID) the method comprising: receiving a first message from a wireless device (Sanya, section 2.2, page 2, and Alternative 1, UE transmit MSG3 (i.e. first message) to ng-eNB (i.e. network node)), the first message comprising the 5G-TMSI portion of a 5G-S-TMSI associated with the wireless device (Sanya, section 2.2, page 2 and Alternative 1, “40 LSB of 5G-S-TMSI” and “first portion” on figure 3 associated with the UE); and receiving a second message from the wireless device (Sanya, section 2.2, page 2, and Alternative 1, UE transmit MSG5 (i.e. second message) to ng-eNB). 
 	However, Sanya does not explicitly teach the second message comprising the AMF ID portion of the 5G-S-TMSI.
	In the same field of endeavor, SHARMA teaches the second message comprising the AMF ID portion of the 5G-S-TMSI associated with the wireless device (Fig.6 and ¶0077, 5G-S-TMSI associated with wireless device include AMF ID portion 604 which is received through message 5 (i.e. second message)). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sanya in order to establish a radio resource control connection with network infrastructure equipment in a wireless telecommunications network, wherein the terminal device is associated with a previously allocated temporary identifier that identifies the terminal device within the wireless telecommunications network for improving radio interface and enhanced data rates.
 	As per claim 20 as applied to claim 18 above, Sanya further teaches wherein the first message comprises the 5G-TMSI and a number of random bits (Sanya, page 3, Alternative 2, MSG3 comprises 5G-S-TMSI associated with UE and random value/number such as 40-bits).
As per claim 23 as applied to claim 18 above, Sanya further teaches wherein the AMF ID comprises an AMF set identification and an AMF pointer (Sanya, section 2.2, page 2 and 5G-TMSI, specific AMF is identified by AMF set ID and AMF pointer). 
As per claim 25 as applied to claim 20 above, Sanya further teaches, wherein the number of random bits comprises at least 8 bits (Sanya, Fig.3 on page 3, MSB 8 bits).  
 	As per claim 33, Sanya teaches a network node configured to operate (Sanya, section 2.2, page 2, ng-eNB (i.e. network node)) in a wireless network (Sanya, section 1, page 1, EUTRA, also see section 2.2, 5G network) for receiving a fifth generation system temporary mobile subscriber identity (5G-S-TMSI) to a network node (Sanya, section 1, page 1 and section 2.2,  transmitting 5G-S-TMSI network to ng-eNB (i.e. network node)), the 5G-S-TMSI comprising a fifth generation temporary mobile subscriber identity (5G-TMSI) (Sanya, section 2.2, 5G-TMSI) and an access and mobility management function (AMF) identifier (ID) (Sanya, section 2.2, AMF set ID) the network node comprising: processing circuitry (Sanya, section 2.2, page 2, ng-eNB with processor, please note that it is well known in the art that every electronic device has a processor); and device readable medium (Sanya, section 2.2, page 2, ng-eNB with memory, please note that it is well known in the art that every electronic device has a memory) coupled to the processing circuitry, wherein the device readable medium comprises instructions stored therein (Sanya, section 2.2, page 2, memory storing instruction), where the instructions are executable by the processing circuitry to cause the processing circuitry to: receive a first message from a wireless device (Sanya, section 2.2, page 2, and Alternative 1, UE transmit MSG3 (i.e. first message) to ng-eNB (i.e. network node)), the first message comprising the 5G-TMSI portion of a 5G-S-TMSI associated with the wireless device (Sanya, section 2.2, page 2 and Alternative 1, “40 LSB of 5G-S-TMSI” and “first portion” on figure 3 associated with the UE); and receive a second message from the wireless device (Sanya, section 2.2, page 2, and Alternative 1, UE transmit MSG5 (i.e. second message) to ng-eNB). 
 	However, Sanya does not explicitly teach the second message comprising the AMF ID portion of the 5G-S-TMSI.
	In the same field of endeavor, SHARMA teaches the second message comprising the AMF ID portion of the 5G-S-TMSI associated with the wireless device (Fig.6 and ¶0077, 5G-S-TMSI associated with wireless device include AMF ID portion 604 which is received through message 5 (i.e. second message)). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sanya in order to establish a radio resource control connection with network infrastructure equipment in a wireless telecommunications network, wherein the terminal device is associated with a previously allocated temporary identifier that identifies the terminal device within the wireless telecommunications network for improving radio interface and enhanced data rates.
B)	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sanya in view of SHARMA (US 2021/0160726 A1)  and further in view of Takeda (US 2021/0105819 A1). 
 	As per claim 12 as applied to claim1 above, Sanya teaches wherein the first message is a message 3 (Sanya, section 2.2, page 2, MSG3). 
 	However, Sanya in view of SHARMA does not explicitly teach transmitting the second message before a message 4.  
	In the same field of endeavor, Takeda teaches transmitting the second message before a message 4 (Takeda, Fig.4, transmitting message 2 before message 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sanya and SHARMA in order to provide a user equipment in a wireless communication system in which communication is performed using an anchor carrier and a different carrier from the anchor carrier, to reduce the costs and improve the coverage area in cellular systems. 
Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/           Examiner, Art Unit 2643                                                                                                                                                                                             

/JINSONG HU/           Supervisory Patent Examiner, Art Unit 2643